Finally, appellant claimed that his counsel failed to inform
him of the right to a direct appeal. The written guilty plea agreement
informed appellant of the limited right to appeal the conviction. See Davis
v. State, 115 Nev. 17, 20, 974 P.2d 658, 660 (1999). Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                                                   J.




cc: Hon. Kimberly A. Wanker, District Judge
     Bartell Donovan, Jr.
     Nye County District Attorney
     Attorney General/Carson City
     Nye County Clerk




                                     2